John Mauzy Pittman, Judge, dissenting. This case calls into question a finding of the Workers’ Compensation Commission to the effect that loading and unloading 125 extremely heavy items per hour does not constitute rapid repetitive motion. The appellant’s job was to load and unload items from a cart 125 times per hour. The items were all very big and heavy — like entertainment centers and 2400 BTU air conditioners — and the cart held seven items. Every hour appellant made eighteen trips with his cart and handled the extremely heavy items he transported approximately 250 times. I agree with appellant’s argument that the Commission should have considered the nature of the work in determining whether it was being performed rapidly. When determining whether motion is rapid and repetitive for purposes of the Workers’ Compensation Act, the Commission must consider all of the individual movements involved. Baysinger v. Air Systems, Inc., 55 Ark. App. 174, 934 S.W.2d 230 (1996). Viewed in this light, I do not think it reasonably could be said that appellant’s motion was not rapid as well as repetitive. Had the legislature wished to define rapidity in absolute terms, it could easily have specified the number of movements per hour that would be required before motion would be considered rapid. Because the Commission did not define rapidity in such absolute terms, I believe that rapidity is a relative term under the Act that must be defined in context of the work involved. Lifting a pencil twenty times per minute may not be rapid, but lifting a piano twenty times per minute would be a different matter entirely. I respectfully dissent. Neal, J., joins in this dissent.